United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 99-2920
                                      ___________

United States of America,                  *
                                           *
             Appellee,                     *
                                           * Appeal from the United States
      v.                                   * District Court for the
                                           * Western District of Missouri.
Eric D. Walker,                            *
                                           *
             Appellant.                    *
                                      ___________

                            Submitted: February 7, 2000

                                 Filed: February 10, 2000
                                     ___________

Before McMILLIAN, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                          ___________

MORRIS SHEPPARD ARNOLD, Circuit Judge.

       In this direct criminal appeal, Eric D. Walker challenges the sentence imposed
by the district court1 after he pleaded guilty to being a felon in possession of a firearm,
in violation of 18 U.S.C. § 922(g)(1). He argues that the court erred by sentencing him
under the Armed Career Criminal Act (ACCA), 18 U.S.C. § 924(e)(1), because one of



      1
        The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.
his predicate convictions was obtained through a guilty plea that lacked an adequate
factual basis. We affirm Mr. Walker’s sentence.

       Like the district court, we conclude that Mr. Walker may not collaterally attack
his prior state convictions in this sentencing proceeding, despite his claim that state and
federal law preclude him from collaterally attacking his prior convictions. See Custis
v. United States, 511 U.S. 485, 487, 496 (1994) (with limited exception of conviction
obtained in violation of right to counsel, defendant may not collaterally attack prior
convictions used to enhance sentence under ACCA); United States v. Field, 39 F.3d
15, 18-19 (1st Cir. 1994) (refusing to allow defendant to attack state conviction in
context of sentencing under ACCA even where he was no longer in custody for state
conviction and could no longer attack sentence in state court or by federal habeas
review), cert. denied, 514 U.S. 1088 (1995).

       Mr. Walker argues that Custis should not bar his collateral attack because he
received ineffective assistance of counsel in the criminal proceedings underlying the
state convictions at issue. Mr. Walker did not raise this argument below, however, and
in any event, the court in Custis distinguished ineffective-assistance claims from denial-
of-counsel claims, concluding that only the latter are excluded from the general rule
against collaterally attacking prior convictions used for federal sentence enhancements.
See Custis, 511 U.S. at 494-96; United States v. Montanye, 996 F.2d 190, 192 (8th
Cir. 1993) (en banc) (plain error standard of review).

      Accordingly, we affirm.




                                            -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-